

Exhibit 10.1
[Branch Banking and Trust Company Letterhead]


June 17, 2016


Mr. Jeffrey G. Hough
SVP, Chief Financial Officer
GSE Systems, Inc.
1332 Londontown Blvd.
Sykesville, MD 21784


Dear Jeff:


The purpose of this letter is to confirm that the Bank has agreed to the
following:


 The Bank has agreed to extend the Revolving Credit Expiration Date until
September 30, 2016, as defined in the Master Loan and Security Agreement dated
November 22, 2011 in Section 1.1(a), by and among GSE Systems, Inc. and GSE
Performance Solutions (collectively, the Co-Borrowers) and Branch Banking and
Trust Company (successor by merger to Susquehanna Bank).


Respectfully,
Robert P Whelen, Jr.
Senior Vice President
Tel (410) 230-1073
Fax (410) 783-9439